Citation Nr: 1704058	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  05-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for hypertension. 

4.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a left ankle disability, and if so, whether service connection is warranted.  

REPRESENTATION

Appellant represented by:	Ronald Sykstus, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to March 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions dated in August 2004 and August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In March 2009, the Board denied service connection for a right knee disability and a left ankle disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in a May 2010 Order, the Court granted the parties' Joint Motion to partially vacate and remand the portion of the Board's March 2009 decision that denied service connection for a right knee disability for additional evidentiary development consistent with the directives in the Joint Motion.  The parties left undisturbed that portion of the Board's decision that denied service connection for a left ankle disability.  

In November 2010, the Board remanded the Veteran's right knee claim to the agency of original jurisdiction (AOJ) to afford him a new VA examination.  His claim was thereafter returned to the Board for further appellate review.  In September 2011, the Board denied service connection for a right knee disability and remanded the issue of service connection for a right ankle disability to the AOJ for additional development.  The Veteran appealed the denial of service connection for the right knee disability to the Court.  In a November 2012 Memorandum Decision, the Court set aside the Board's decision (as it essentially determined that the Board based its denial of the claim on an inadequate VA medical opinion) and remanded this matter for further proceedings consistent with its findings.

In April 2013, the Board remanded the claims for service connection for a right knee disability and a right ankle disability to the AOJ to afford the Veteran a new VA examination and for additional development.  The Board finds that the AOJ substantially complied with the mandates of the Board remand for the right ankle claim including the provision of a VA examination and medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   
An August 2016 rating decision denied service connection for hypertension, reopened the claim for service connection for a left ankle disability, and then denied that underlying claim.  The Veteran filed a notice of disagreement as to these issues in October 2016.  The requisite statement of the case has not been issued in response.  The Board is required to remand, rather than refer, this matter.  Manlincon v. West, 12 Vet. App. 238 (1999).

The right knee, hypertension, and left ankle claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Right ankle degenerative arthritis was not noted on the June 1971 entrance examination.  

2.  Symptoms of right ankle degenerative arthritis were not chronic in service and have not been continuous since service separation; right ankle degenerative arthritis did not manifest to a degree of 10 percent within a year of service separation; right ankle degenerative arthritis first manifested many years after active service and is not related to injury, disease, or other event in active service.  

3.  Right ankle soft tissue swelling and hematoma sprain of medial tibiotalar ligament were noted on the June 1971 entrance examination.  

4.  The probative evidence of record indicates that the Veteran's preexisting right ankle disability manifested by soft tissue swelling and hematoma sprain of medial tibiotalar ligament was not aggravated during active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for right ankle soft tissue swelling and hematoma sprain of medial tibiotalar ligament have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.306 (2016).

2.  The criteria for the establishment of service connection for right ankle degenerative arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, required notice was provided to the Veteran in March 2006, prior to initial adjudication of the claim, and in November 2010, March 2011, and September 2011.  The AOJ then readjudicated his right ankle claim, most recently in June 2016.  See June 2016 supplemental statement of the case (SSOC).  

VA has satisfied its duty to assist the Veteran in the development of the service connection claims and the duty to assist requirements have been satisfied.  His service treatment records are associated with the claims file.  VA treatment records dated from 2003 to November 2016 are associated with the claims file.  The AOJ made reasonable attempts to obtain the private medical evidence identified by him.  The Board has reviewed his statements and medical evidence of record and finds no outstanding evidence.  In August 2010, July 2011, and March 2013, he informed VA that he had no additional information or evidence to submit. 
VA provided an examination and obtained medical opinions in 2016 to obtain medical evidence as to the nature and likely etiology of the right ankle disabilities.  The VA examiner provided a medical opinion as to whether the pre-existing right ankle disability was aggravated during service.  The examination and medical opinion are adequate because the VA examiner performed the examination and issued the medical opinion based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  VA's duties to notify and assist the Veteran have been met.  

II.  Law and Regulations:  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. Continuity of symptomatology may be established with (1) a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptoms. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clearly and unmistakably was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In such cases, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b).

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306 (b).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292(1991). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

III.  Analysis: Service Connection for a Right Ankle Disability

The Veteran seeks service connection for a right ankle disability.  The evidence shows that he had a pre-existing right ankle disability upon entrance examination into active service in June 1971.  The June 1971 enlistment examination report indicates that soft tissue swelling or hematoma sprain of medial tibiotalar ligament of his right ankle was noted on X-ray.  The condition was considered non-limiting, and he was considered qualified for service.  There is also competent and credible evidence of a current diagnosis of degenerative joint disease of the right ankle.  See the October 2011 and April 2016 VA examination reports.   

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1110, 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).   

As the Veteran's preexisting soft tissue swelling or hematoma sprain of medial tibiotalar ligament of the right ankle was noted at the time of entry into service, the presumption of soundness at entry into service does not attach.  38 U.S.C.A. § 1111.  Service connection for a right ankle soft tissue swelling or hematoma sprain of medial tibiotalar ligament may be granted only if it is shown that this disability worsened in severity beyond its natural progression during service, i.e., was "aggravated by" service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service. 38 C.F.R. § 3.306. In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes a permanent increase in the disability. Browder v. Brown, 5 Vet. App. 268, 271 (1993). The primary question then is whether the preexisting right ankle sprain is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened." Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability). 

On the question of aggravation, in this case, the Board finds that the weight of the evidence shows that the Veteran's preexisting right ankle soft tissue swelling or hematoma sprain of medial tibiotalar ligament that was noted at entrance into service did not increase in severity during service.  Service treatment records do not show any treatment for the right ankle sprain during active service.  The January 1975 separation examination report indicates that examination of the lower extremities was normal; the only defect noted was the right knee injury.  The January 1975 Report of Medical History indicates that the Veteran answered "no" when asked if he had swollen or painful joints; the Veteran did not report having right ankle symptoms.  The service treatment records do not establish that the preexisting right ankle disability increased in severity during active service or was symptomatic.  As noted, on separation examination, physical examination of the Veteran's lower extremities was normal.  

Further review of the record shows that the Veteran separated from active service in March 1975.  He first reported that his pre-existing right ankle disability was aggravated by active service in 2005, almost 30 years after active service.   

An October 2011 VA examination report indicates that the Veteran claimed service connection for a bilateral ankle disability; that he stated that he sprained his right ankle playing basketball prior to military service; and that he now complained of pain in both ankles and stiffness.  The VA examiner examined the right ankle and opined that the preexisting right ankle disability was not aggravated beyond the normal progression due to military service.   

An April 2016 VA examination report indicates that examination of the right ankle revealed that dorsiflexion was zero to 10 degrees and plantar flexion was zero to 25 degrees.  There was evidence of pain on examination, and the pain caused functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Muscle strength in the right ankle was 5/5.  There was no ankylosis or right ankle dislocation or instability.  There was no evidence of crepitus. The examiner indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms.  The diagnosis was osteoarthritis of the right ankle.  

In a May 2016 addendum opinion, the VA examiner opined that the right ankle condition was less likely than not aggravated beyond normal progression due to military service.  The VA examiner noted that she reviewed the service treatment records.  The VA examiner pointed out that the June 1971 Report of Medical Examination, Entrance Exam, indicates that X-rays of the right ankle revealed soft tissue swelling or hematoma sprain in the medial tibiotalar ligament, not limiting.  The VA examiner noted that the Report of Medical Examination, Enlistment, is evidence that supports that the Veteran sustained injury to right ankle prior to military service and that, based on the claims file report of right ankle injury, the Veteran sustained an acute sprain.  

The VA examiner noted that, according to evidence based literature, acute strains typically resolve over several weeks and do not result in life-long disabilities.  A Grade 1 sprain is a stretch injury resulting in pain, tenderness, minimal swelling, and maintenance of the ability to bear weight.  A Grade 2 sprain is a partial tear of the ligamentous structures resulting in pain, swelling, local hemorrhage, and moderate degree of functional loss.  A Grade 3 sprain is a complete tear of the ligament or ligaments and presents with positive stress testing, significant swelling, and an inability to bear weight.  The VA examiner cited to The Atlas of Emergency Medicine.  The VA examiner also indicated that according to The American Academy of Orthopedic Surgeons, Current Diagnosis and Treatment, ankle sprains typically heal in 4 to 6 weeks.  Ankle sprains most often occur secondary to significant force applied as inversion and plantarflexion.  The ligament most commonly affected is the anterior talofibular ligament, accounting for approximately two-thirds of ankle sprains.  The next most commonly affected ligament is the calcaneofibular ligament, and, in 20 percent of cases, both the calcaneofibular and anterior talofibular are involved.  The deltoid ligament located medially is injured less often (approximately 5 percent of sprains).  Eversion forces may initiate this injury, and sprains of the deltoid ligament typically require extended rehabilitation periods compared to the more common anterior talofibular or calcaneofibular ligament sprains.  Deltoid ligament ruptures may be seen with medial malleolar fractures.  The VA examiner cited to Current Diagnosis & Treatment, Emergency Medicine, Orthopedic Emergencies.  

The VA examiner further noted that the complications of ankle sprains, despite their frequent occurrence, are potentially serious injuries that even with appropriate treatment can lead to scar tissue, persistent ankle instability, and recurrent sprains.  The VA examiner cited to Current Diagnosis & Treatment, Emergency Medicine, Orthopedic Emergencies.  The VA examiner concluded that the claims file, VA records, and physical exam are negative for scar tissue, ankle instability, or recurrent sprains, which, as noted above, are complications of an ankle sprain.   

The VA examiner concluded that the claims file lacks evidence to support aggravation beyond normal progression due to military service.  The VA examiner pointed out that the January 1975 Report of Medical History indicates that the Veteran answered "no" when asked if he had swollen or painful joints.  The VA examiner further noted that, by the Veteran's own admission, he noticed pain most significantly during employment with Alabama Power.  The examiner concluded that, based on the claims file report of right ankle injury, the Veteran sustained an acute sprain and that, according to evidence based literature, acute strains typically resolve over several weeks and do not result in life-long disabilities.  The VA examiner concluded that the right ankle condition, diagnosed as sprain, was less likely than not aggravated beyond normal progression due to military service. 
In a June 2016 VA addendum opinion, the VA examiner considered the October 2006 progress note from Dr. Michael Patterson, who stated that "Patient presented for evaluation of right knee and ankle; he has some intermittent problems with knee and ankle at time related to over-use type activity. He states he injured his knee and ankle back in the military some 13 years ago, although I have no record of it.  He states that at the time of his discharge he had really no problems but over the years he has begun experiencing pain with his ankle and knee especially if he stands for long periods of time.  He was working at one point with the phone company and doing some work on poles and standing all day caused pain in his knee and ankle.  He does more of a sedentary type job and does not have marked symptoms presently."  The October 2006 progress notes indicates that X-rays of the ankle were essentially normal.  The impression, in pertinent part, was chronic intermittent right ankle pain.  Dr. Partterson stated "Certainly I cannot say with 100% certainly that these present complaints are related to any injury he has had in the past...In terms of the ankle, I see no radiographic or clinical evidence of any specific entity about the ankle and I could not related [sic] this again to any specific injury he has had in the past without prior documentation or evaluation at that time."  The VA examiner stated that, based on the information obtained from the October 2006 progress note from Dr. Patterson, the previous medical opinion provided by this examiner remains as stated. 

The April 2016 VA examination report and the May 2016 and June 2016 VA addendum medical opinions are highly probative evidence. The VA opinions were based on the evidence in the claims folder, service treatment records, post-service treatment records, subjective and objective examination, diagnostic and clinical test results, lay statements from the Veteran, and medical literature and studies. There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that the VA examiner misstated any relevant fact. Also, the VA examiner has the requisite medical expertise to render a medical opinion regarding aggravation and had sufficient facts and data on which to base the conclusion. The VA examiner took into account the clinical results from the Veteran's enlistment and separation physicals when reaching the conclusion. The VA examiner cited to the facts and medical research that support the opinion. Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). The medical opinion is based on sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The VA examiner has the skill and expertise to render the medical opinions. Black v. Brown, 10 Vet. App. 279, 284 (1997). As such, the Board finds the VA medical opinions to have great probative weight.

The Veteran recently contended during the course of this appeal that his right ankle sprain worsened in severity during service.  In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran is competent to report having right ankle pain.  However, the Board finds that the Veteran's statements are not credible and therefore have no probative value.  The lay statements are not supported by or documented by the service treatment records.  The lay statements are not consistent with the Veteran's own statements made at service separation examination.  The service treatment records show that the Veteran repeatedly sought treatment for a right knee injury but the service treatment records do not reflect any treatment, complaints, or diagnoses related to ongoing or even intermittent right ankle symptoms.  The Veteran denied having any bone, joint or other deformity at separation, and the separation examination shows that his lower extremities was normal; a right knee injury was noted.  The post service evidence does not document any right ankle complaints until 2003, and the Veteran filed a claim for compensation for a right ankle disability in 2005.  These statements were first made almost 30 years after service, and the assertion that the right ankle was aggravated was first made in connection with the Veteran's claim for compensation.  In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds that the service treatment records generated during active service are more probative than the Veteran's lay statements made almost 30 years after service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Essentially, while the Veteran now asserts that he had right ankle symptoms in active service, the service treatment records do not document these complaints.  

The Board further finds that, as a lay person, while the Veteran is competent to report symptoms of the right ankle disability that he experiences at any time, the Veteran has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether the preexisting right ankle sprain was aggravated by active service.  Whether the Veteran's preexisting right ankle sprain was aggravated by service is a complex medical etiological question also involving internal and unseen processes unobservable by the Veteran.  As such, the Board finds that the Veteran's lay statements are not competent evidence on the question of aggravation and are outweighed by the other evidence of record, specifically the VA medical opinion that address the question of worsening beyond a normal progression during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

The weight of the evidence indicates that the pre-existing right ankle sprain did not increase in severity during service and that, thus, the weight of the evidence demonstrates no aggravation of preexisting right ankle sprain by service.  Because the evidence does not demonstrate worsening of the right ankle sprain during service, the presumption of aggravation does not arise in this case.  Thus, the burden on VA to rebut the presumption by clear and unmistakable evidence does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's preexisting right ankle sprain did not increase in severity during (i.e., was not aggravated by) service as defined 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting right ankle sprain is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for right ankle sprain must be denied on this basis.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

The Board has also considered whether service connection is warranted for right ankle degenerative arthritis on a direct basis.  Degenerative arthritis of the right ankle was not noted upon service entrance examination in June 1971.  The right ankle X-ray examination indicated that there were findings of soft tissue swelling and hematoma sprain of medial tibiotalar ligament of the Veteran's right ankle; there were no findings of degenerative arthritis of the right ankle.  Thus, the Board finds the presumption of soundness at entry into service attaches for this diagnosis of degenerative arthritis, and the Board will consider direct service connection.  38 U.S.C.A. § 1111.  

Based upon a review of all the lay and medical evidence, the Board finds that the weight of the competent and credible evidence shows that the current right ankle degenerative arthritis first manifested many years after service separation and is not related to injury or event in active service.

The service treatment records do not document symptoms or diagnosis of arthritis of the right ankle.  As noted, the sole in-service X-ray examination of the right ankle did not detect arthritis.  The Veteran denied having arthritis or any joint or bone deformity upon separation examination in January 1975.  Separation examination of the right ankle was normal.  

The Board finds that the weight of the competent and credible evidence shows that the Veteran did not sustain an injury to the right ankle in active service.  The Board finds that the Veteran's statements that he sustained an injury to the right ankle in active service and that he had right ankle symptoms in active service to have no credibility and, therefore, no probative value.  The lay statements are not supported by the service treatment records and medical evidence generated at the time of active service and are not supported by the Veteran's own lay statements in active service.  The first time the Veteran alleged the in-service injury to the right ankle was almost 30 years after service separation.  An April 2004 VA treatment record indicates that the Veteran reported having bilateral ankle injuries due to a basketball injury in the 1970's.  He stated that he has had chronic pain. 

Here, the Veteran's inconsistency of report, combined with the lack of any support in the service treatment records and the contradictory evidence in the service treatment records, renders the Veteran's assertions not probative, and no weight will be afforded to them.  The weight of the competent and credible evidence establishes that the Veteran did not injure his right ankle in active service, and his right ankle was normal upon separation examination in January 1975.  The Veteran separated from active service in March 1975.  

There is no competent evidence of record showing a diagnosis of degenerative arthritis of the right ankle compensable to 10 percent within one year from service separation.   The first evidence of degenerative arthritis of the right ankle was in 2003, over 29 years after service separation.  An April 2004 X-ray examination shows a minimal spur of the inferior tip of the medial malleolus, suggesting very early degenerative change of the ankle.  See also the September 2003 X-ray examination report and the May 2016 VA medical opinion.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Presumptive service connection pursuant to C.F.R. § 3.307(a) is not warranted.

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of right ankle arthritis either during active service or continuously since service separation.  As noted, the service treatment records do not document ankle pain or arthritis in active service.  The Veteran did not report these symptoms on service separation examination in January 1975.  The post service evidence shows that he first began reporting ankle pain symptoms in 2003, almost 29 years after service separation.  The 2004 VA treatment records indicate that he reported that the right ankle pain had worsened over the past several years.  An October 2006 VA treatment record notes that he reported inuring his ankle in service; he reported that at discharge he had no real problems but that, over the past years, he began to experience pain in the ankle and knee.  He does not provide any competent and credible lay or medical evidence of chronic and continuous symptoms of right ankle pain in active service and continuously since active service.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran began to have chronic and continuous symptoms of degenerative arthritis of the right ankle decades after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303 (b) is not warranted.  Accordingly, the Board finds that the weight of the competent and credible evidence establishes that the current right ankle arthritis first manifested decades after service separation and is not related to injury or other event in active service.

The October 2011 VA examination report indicates that the Veteran claimed service connection for a bilateral ankle disability and that the Veteran stated that he sprained his right ankle playing basketball prior to military service and that he now complained of pain in both ankles and stiffness.  The VA examiner opined that the right ankle disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

The May 2016 VA medical opinion indicates that the VA examiner opined that right ankle arthritis was less likely than not caused by or incurred in active service.  The Board finds the VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, including the service treatment records and examination reports; considered the Veteran's report of symptoms and onset of the claimed disorder; and examined the Veteran before rendering the medical opinion.  See Hernandez-Toyens; supra; Nieves-Rodriguez; supra.  

In the May 2016 VA opinion, the VA examiner considered whether the right ankle arthritis was a complication of a right ankle sprain.  The VA examiner noted that the ankle sprain existed prior to service as noted on the Entrance Report of Medical History and Exam dated in June 1971.  The VA examiner noted that sprains are conditions of the ligaments and tendons and that degenerative joint disease is a condition of the joint.  The VA examiner further noted that the complications of a sprain does not include degenerative joint disease, especially in light of the fact that the progress notes are indicative of a grade 1 sprain.  The VA examiner opined therefore that the right ankle condition was less likely than not caused by, incurred in, or aggravated beyond normal progression due to military service.

The April 2004 VA treatment record indicates that the Veteran reported having bilateral ankle injuries due to a basketball injury in the 1970's.  The Veteran stated that he has had chronic pain; that he does not really take any pain medication; and that he wants to stay away from pain.  Examination revealed pain in both of the ankles on internal and external rotation but no pain on flexion and extension.  Effusion in the ankle region was not seen.  The assessment was bilateral ankle pain and knee pain from previous football and basketball injuries while in the service.  

Medical opinions based upon insufficient facts and data or based upon an inaccurate premise have limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data.  The Court has also held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).

As discussed above, the Board finds that the Veteran's report that he had a right ankle injury in active service to have no probative value.  Thus, the April 2004 assessment that he had a current right ankle disability due to an in-service injury does not have probative value because it is based upon inaccurate facts.  The Board finds that the April 2004 VA treatment record is not sufficient nexus evidence.  

The Board finds the weight of the competent and credible evidence shows that the Veteran's right ankle degenerative arthritis did not manifest in service, first manifested many years after active service, and is not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection and that the claim for service connection for degenerative arthritis of the right ankle is denied.


ORDER

Service connection for a right ankle disability, to include sprain and degenerative arthritis, is denied.  

REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d). Here, a remand of the claim for service connection for a right knee disability is warranted for a supplemental VA opinion.  

The Veteran was afforded a VA examination of the right knee disability in April 2016, and a VA medical opinion as to the etiology was obtained in May 2016.  However, the VA examiner provides inconsistent conclusions in the medical opinion.  The VA examiner concludes that the right knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  However, the VA examiner also opined that the current diagnosis of degenerative joint disease was as least as likely as not caused by or due to ligamentous injury the Veteran experienced during military service.  But, then, at the end of the opinion, the VA examiner concluded that it was less likely than not that the Veteran's degenerative joint disease was caused by, due to, or aggravated by injury sustained during military service.  Regarding the current Pellegrini Stieda syndrome in the right knee, the VA examiner stated that, based on evidence and literature, the Veteran's injury is least as likely as not to have resulted in the Pellegrini Stieda syndrome.  The June 2016 VA addendum opinion does not reconcile these inconsistent medical conclusions.  Thus, the Board finds that additional medical opinion is necessary to determine whether the current right knee disabilities are related to service, including the injury to the right knee in service.  
An August 2016 rating decision denied service connection for hypertension, reopened the claim for service connection for a left ankle disability, and then denied the underlying claim.  The Veteran filed a notice of disagreement as to these issues in October 2016.  The requisite statement of the case has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case for the issues of entitlement to service connection for hypertension and whether new and material evidence has been received sufficient to reopen a claim for service connection for a left ankle disability.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

2.  Return the Veteran's claims file to the VA examiner who conducted the April 2016 VA examination and rendered the May 2016 and June 1016 VA medical opinions (or, if she is no longer available, a suitable replacement).  The examiner should reconcile the two inconsistent medical opinions as to the etiology of the Veteran's current right knee disability.  The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right knee disability, including degenerative joint disease of the right knee and Pelligrini-Steida lesion, had its clinical onset during the Veteran's period of active service or is related to injury, incident, or event in service to include the ligament injury sustained to the right knee.  The examiner should set forth the complete rationale for any conclusions or opinions expressed.  If an opinion cannot be provided without an examination, one should be provided.

3.  Readjudicate service connection for a right knee disability.  If the claim remains denied, provide the Veteran and his representative with an SSOC and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


